



Exhibit 10.5


This document constitutes part of a prospectus covering securities
that have been registered under the Securities Act of 1933.


EOG RESOURCES, INC.
PERFORMANCE STOCK AWARD AGREEMENT


Grantee:  [NAME] [EMPLOYEE ID]
Congratulations! You have been granted an Award of EOG Resources, Inc.
Performance Stock as follows:
Date of Grant:
[GRANT DATE]
Shares of Performance Stock granted under
this Award (subject to adjustment as set forth below):
 
[# SHARES]



The Compensation Committee (the "Committee") of the Board of Directors of EOG
Resources, Inc. (the "Company"), pursuant to the EOG Resources, Inc. 2008
Omnibus Equity Compensation Plan (as amended, the "Plan"), hereby grants to you,
the above-named Grantee, effective as of the Date of Grant set forth above, a
Performance Stock Award in accordance with the terms set forth below.
General.  This Performance Stock Award is governed by the terms and conditions
of the Plan, which are hereby made a part of this Agreement.  A copy of the Plan
is available upon request to the Human Resources Department of the Company.  All
capitalized terms that are not defined in this Agreement have the meanings
ascribed to them in the Plan.  Under the terms of this Agreement and the Plan, a
Performance Stock book entry will be maintained by the Company (or its agent)
until you become vested in the shares of Performance Stock (i.e., the lapse of
the forfeiture restrictions thereon) or the shares of Performance Stock are
forfeited and canceled pursuant to this Agreement.
Performance Period; TSR Rank; Performance Multiple.  Upon the completion of the
Performance Period (as defined on Annex A) and the certification (in writing) by
the Committee of the Total Shareholder Return (as defined on Annex A) over the
Performance Period of the Company and each Peer Company (as defined on Annex A)
and the Company's corresponding TSR Rank (see chart on Annex A) for the
Performance Period and the applicable Performance Multiple (as specified in the
chart on Annex A), such Performance Multiple shall be applied to the number of
shares of Performance Stock granted hereunder and, except in the case of an
applicable Performance Multiple of 100% or an applicable Performance Multiple of
0% (in which case all shares of Performance Stock granted hereunder shall be
deemed forfeited and canceled), your Performance Stock book entry shall be
adjusted to reflect (i) the additional shares of Performance Stock awarded to
you (in the case of a Performance Multiple greater than 100%) or (ii) your
decreased shares of Performance Stock (in the case of a Performance Multiple
less than 100% but greater than 0%).
After the application of the Performance Multiple, your resulting shares of
Performance Stock shall continue to vest subject to the provisions of this
Agreement (except in the case of an applicable Performance Multiple of 0%, in
which case all shares of Performance Stock granted hereunder shall be deemed
forfeited and canceled).
Voting Rights; Dividends.  You will have voting rights with respect to the
Company common stock represented by your shares of Performance Stock (including
any additional shares of Performance Stock which may be awarded to you upon the
completion of the Performance Period based on the applicable Performance
Multiple).  Dividends on unvested shares of Performance Stock shall accrue and
be credited by the Company for your benefit, and any such dividends accrued and
credited for your benefit through the date immediately prior to the date of
certification by the Committee of the applicable Performance Multiple shall have
the same Performance Multiple applied as is applied to your shares of
Performance Stock.  However, such dividends (as so adjusted) shall not be paid
to you until you become vested in the related shares of Performance Stock and
shall be forfeited in the event of the forfeiture and cancellation of the
related shares of Performance Stock pursuant to this Agreement.
Vesting.  Assuming your continuous employment with the Company or an Affiliate,
this Award shall vest on [five-year anniversary of grant date], and the shares
of Company common stock  represented (on a one-for-one basis) by your shares of
Performance Stock granted hereunder (as adjusted for the applicable Performance
Multiple, and on a one-for-one basis) and all dividends with respect to such
shares of Performance Stock shall be released to you on the first business day
following [five-year anniversary of grant date] (or as soon as administratively
practicable thereafter).
Termination of Employment.  If your employment with the Company or an Affiliate
terminates prior to [five-year anniversary of grant date], your shares of
Performance Stock granted hereunder, and any dividends credited with respect to
such shares of Performance Stock, shall vest and be released to you, or shall be
forfeited and canceled, as set forth below.
Due to Death.   If your employment with the Company or an Affiliate terminates
due to death prior to [five-year anniversary of grant date], (i) all forfeiture
restrictions on the shares of Performance Stock granted hereunder shall lapse
effective as of the date of your death; (ii) the Performance Multiple to be
applied to the number of shares of Performance Stock granted hereunder shall be
(A) 100%, if your date of death is prior to the completion of the Performance
Period, or (B) the Performance Multiple for the Performance Period as certified
by the Committee, if your date of death is subsequent to the completion of the
Performance Period; and (iii) all shares of Company common stock represented by
the shares of Performance Stock granted hereunder (as adjusted for the
applicable Performance Multiple) shall be released to your beneficiary as soon
as administratively practicable following your date of death (but in no event
later than 2½ months following the end of the year of your death).
Due to Disability.  If your employment with the Company or an Affiliate
terminates due to Disability prior to [five-year anniversary of grant date], (i)
all forfeiture restrictions on the shares of Performance Stock granted hereunder
shall lapse effective as of the date of such termination; (ii) the Performance
Multiple to be applied to the number of shares of Performance Stock granted
hereunder shall be the Performance Multiple for the Performance Period as
certified by the Committee; and (iii) all shares of Company common stock
represented by the shares of Performance Stock granted hereunder (as adjusted
for the applicable Performance Multiple) shall be released to you as soon as
administratively practicable following the later of (A) the effective date of
such termination or (B) the completion of the Performance Period (but in no
event later than 2½ months following the end of the year in which such latter
date occurs).
Due to Retirement After Age 62.  If your employment with the Company or an
Affiliate terminates due to Retirement prior to [five-year anniversary of grant
date] and after attaining age 62 with at least five years of service with the
Company, (i) all forfeiture restrictions on the shares of Performance Stock
granted hereunder shall lapse effective as of the date of such termination; (ii)
the Performance Multiple to be applied to the number of shares of Performance
Stock granted hereunder shall be the Performance Multiple for the Performance
Period as certified by the Committee; and (iii) all shares of Company common
stock represented by the shares of Performance Stock granted hereunder (as
adjusted for the applicable Performance Multiple) shall be released to you as
soon as administratively practicable following the later of (A) the effective
date of such termination or (B) the completion of the Performance Period (but in
no event later than 2½ months following the end of the year in which such latter
date occurs).
Due to Retirement Prior to Age 62.  If your employment with the Company or an
Affiliate terminates voluntarily prior to [five-year anniversary of grant date]
and your termination is designated in writing by the Company as a
"Company-approved Retirement prior to age 62" with at least five years of
service with the Company (a condition of which shall include your entering into
a six-month noncompetition agreement with the Company), (i) the Performance
Multiple to be applied to the number of shares of Performance Stock granted
hereunder shall be the Performance Multiple for the Performance Period as
certified by the Committee; and (ii) for each whole year that has passed since
the Date of Grant set forth above up to and including the effective date of such
Retirement, 20% of the shares of Company common stock represented by the shares
of Performance Stock granted hereunder (as adjusted for the applicable
Performance Multiple) shall be released to you as soon as administratively
practicable following the later of (A) the date that is six months following the
effective date of such Retirement or (B) the completion of the Performance
Period (but in no event later than 2½ months following the end of the year in
which such latter date occurs), provided that you do not violate the provisions
of your noncompetition agreement with the Company, in which case all shares of
Performance Stock (including any additional shares of Performance Stock which
may have been awarded to you upon the completion of the Performance Period based
on the applicable Performance Multiple) shall be forfeited and canceled.
Due to Involuntary Termination for Other than Performance Reasons.  In the event
of your Involuntary Termination for other than performance reasons prior to
[five-year anniversary of grant date], (i) the Performance Multiple to be
applied to the number of shares of Performance Stock granted hereunder shall be
the Performance Multiple for the Performance Period as certified by the
Committee; and (ii) for each whole year that has passed since the Date of Grant
set forth above up to and including the effective date of such termination, 20%
of the shares of Company common stock represented by the shares of Performance
Stock granted hereunder (as adjusted for the applicable Performance Multiple)
shall be released to you as soon as administratively practicable following the
later of (A) the effective date of such termination or (B) the completion of the
Performance Period (but in no event later than 2½ months following the end of
the year in which such latter date occurs).
Due to Performance Reasons, Cause or Voluntary Termination.  In the event of
your Involuntary Termination for performance reasons, Termination for Cause, or
voluntary termination prior to [five-year anniversary of grant date], all shares
of Performance Stock granted hereunder (including any additional shares of
Performance Stock which may have been awarded to you upon the completion of the
Performance Period based on the applicable Performance Multiple) shall be
forfeited and canceled.
Vesting Upon a Change in Control.  Upon a Change in Control of the Company prior
to [five-year anniversary of grant date], (i) all forfeiture restrictions on the
shares of Performance Stock granted hereunder shall lapse effective as of the
effective date of the Change in Control of the Company; (ii) the Performance
Multiple to be applied to the number of shares of Performance Stock granted
hereunder shall be (A) based on the respective Total Shareholder Return of the
Company and each of the Peer Companies over the Performance Period (using, for
purposes of such Total Shareholder Return calculations, the 30 calendar day
period  immediately preceding the effective date of the Change in Control of the
Company as the ending month of the Performance Period) as certified by the
Committee (or its successor), if the effective date of the Change in Control of
the Company is prior to the completion of the Performance Period, or (B) the
Performance Multiple for the Performance Period as certified by the Committee
(or its successor), if the effective date of the Change in Control of the
Company is subsequent to the completion of the Performance Period; and (iii) all
shares of common stock represented by the shares of Performance Stock granted
hereunder (as adjusted for the applicable Performance Multiple) shall be
released to you as soon as administratively practicable following the effective
date of such Change in Control of the Company (but in no event later than 2½
months following the end of the year in which the Change in Control of the
Company is effective).
Delivery of Documents.  By accepting the terms of this Agreement, you consent to
the electronic delivery of documents related to your current or future
participation in the Plan (including the Plan documents; this Agreement; any
other prospectus or other documents describing the terms and conditions of the
Plan and this Award; and the Company's then-most recent annual report to
stockholders, Annual Report on Form 10-K and definitive proxy statement), and
you acknowledge that such electronic delivery may be made by the Company, in its
sole discretion, by one or more of the following methods: (i) the posting of
such documents on the Company's intranet website; (ii) the posting of such
documents on the UBS Financial Services, Inc. website; (iii) the delivery of
such documents via the UBS Financial Services, Inc. website; (iv) the posting of
such documents to another Company intranet website or third party internet
website accessible by you; or (v) delivery via electronic mail, by attaching
such documents to such electronic email and/or including a link to such
documents on a Company intranet website or third party internet website
accessible by you.  Notwithstanding the foregoing, you also acknowledge that the
Company may, in its sole discretion (and as an alternative to, or in addition
to, electronic delivery) deliver a paper copy of any such documents to you.  You
further acknowledge that you may receive from the Company a paper copy of any
documents delivered electronically at no cost to you by contacting the Company
(Attention: Human Resources Department) by telephone or in writing.





--------------------------------------------------------------------------------






Annex A
Definitions of Certain Terms


"Performance Period" shall mean the three-year period from and including January
2013 through December 2015.
"Total Shareholder Return" for a company (i.e., for the Company or a Peer
Company) shall mean such company's average daily closing stock price for the
month immediately preceding the commencement of the Performance Period (i.e.,
December 20__) as compared to the average daily closing stock price for the
ending month of the Performance Period (i.e., December 20__), assuming the
reinvestment of dividends and as adjusted for stock splits, recapitalizations,
reorganizations or other similar adjustments or changes in the company's capital
structure, and expressed as a percentage increase or decrease (as the case may
be) over the Performance Period.
"Peer Company" shall mean each of (i) Anadarko Petroleum Corporation (ticker
symbol: APC); (ii) Apache Corporation (ticker symbol: APA); (iii) Chesapeake
Energy Corporation (ticker symbol: CHK); (iv) Devon Energy Corporation (ticker
symbol: DVN); (v) Encana Corporation (ticker symbol: ECA); (vi) Marathon Oil
Corporation (ticker symbol: MRO); (vii) Noble Energy, Inc. (ticker symbol: NBL);
and (viii) Southwestern Energy Company (ticker symbol: SWN)  (collectively, and
including any replacement Peer Company (as discussed below), the "Peer
Companies"); provided, however, that should any Peer Company (including any
replacement Peer Company) cease to be a publicly traded company as the result of
the consummation of a merger, acquisition, consolidation or similar transaction
during the Performance Period, then (A) such Peer Company shall, for purposes of
the Committee's certification referenced above, be replaced (1) by Pioneer
Natural Resources Company (ticker symbol: PXD), or (2) if Pioneer Natural
Resources Company has previously been selected as a replacement Peer Company
pursuant to this proviso or it has ceased to be a publicly traded company as the
result of the consummation of a merger, acquisition, consolidation or similar
transaction during the Performance Period, by ConocoPhillips (ticker symbol:
COP), or (3) if both Pioneer Natural Resources Company and ConocoPhillips have
either previously been selected as a replacement Peer Company pursuant to this
proviso or have ceased to be a publicly traded company as the result of the
consummation of a merger, acquisition, consolidation or similar transaction
during the Performance Period, by Range Resources Corporation (ticker symbol:
RRC), and (B) the Total Shareholder Return over the Performance Period of such
replacement Peer Company shall be measured from the beginning of the Performance
Period; and, provided further, should any Peer Company (including any
replacement Peer Company), due to its financial performance or financial
condition (e.g., bankruptcy), cease to have its voting stock be publicly traded
(either temporarily or permanently), such Peer Company shall nevertheless
continue to be a Peer Company for purposes of the Committee's certification
referenced above.


"TSR Rank" of the Company among the Nine Total Companies
(i.e., the Company and Eight (8) Peer Companies)
 
 
Applicable
"Performance Multiple"
1
200%
2
175%
3
150%
4
125%
5
100%
6
75%
7
50%
8
25%
9
0%





